    6:19-cv-02980-HMH           Date Filed 12/27/19    Entry Number 13-2             Page 1 of 3


                                    ~                        Bradley S. Dion



TRAVELERS J
                                                             Account Executive
                                                             Strategic Resolution Group, Baltimore
                                                             (443) 353-1333
                                                             (443) 353-1311 (fax)
                                                             BDION@travelers.com

                                                             111 Schilling Rd.
                                                             Hunt Valley, MD 21031




SENT VIA EMAIL– RECEIPT ACKNOWLEDGEMENT REQUESTED

September 5, 2019

Mr. Peter D. Protopapas, Esq.
Rikard & Protopapas, LLC
1329 Blanding St.
Columbia, SC 29201
pdp@rplegalgroup.com


       RE:    Alleged Policyholder:         Southern Insulation, Inc.
              Lawsuits:                     See “Attachment A”

Dear Mr. Protopapas,

This letter serves to acknowledge receipt of the above-referenced lawsuits (“Lawsuits”). Please
be advised that this matter is being investigated by the Strategic Resolution Group in Baltimore,
Maryland.

Travelers is in receipt of your tender of the Robert Ashworth, Robert Aspray, Teddy Knight and
James Smith lawsuits as Court appointed Receiver for Southern Insulation. Based upon the
Court order appointing you Receiver in Southern Insulation asbestos matters you have
requested Travelers conduct a policy search in order to determine whether Travelers may have
issued coverage to Southern Insulation, the entity referenced in the court’s order.

It is my understanding based upon Jescelyn Spitz’s email dated June 14th, 2019 that you have
requested and received additional time to respond to previously received Lawsuits for Southern
Insulation. In addition, recently in discussions with our in-house counsel Jerry Begley, you
indicated that plaintiff’s counsel had been advised that you are currently investigating what
coverage Southern Insulation may have had and that you needed additional time in order to
secure whatever coverage, if any, may be available to it. Attorney Begley advised that we
expected to reach a coverage determination shortly and you have advised that you will continue
to take whatever additional steps may be appropriate to protect Southern Insulation’s interests
while our coverage investigation is ongoing and protect against any default should plaintiffs
proceed to seek one.

Please be advised that we have conducted a search of our records and have not been able to
locate any general liability policies of insurance purportedly issued to Southern Insulation.
Accordingly, based on the results of our investigation to date, we cannot agree to provide
Southern Insulation with a defense in these matters. We are continuing our investigation into
    6:19-cv-02980-HMH         Date Filed 12/27/19     Entry Number 13-2       Page 2 of 3

Page 2




your inquiries regarding Dover Insulation, and Piedmont Insulation and will contact you with the
final results of our investigation once it is concluded.

Travelers fully reserves its rights in the Lawsuits. Neither this acknowledgment or any further
communication, action, or investigation shall be deemed or construed as a waiver of any of the
rights and defenses available to Travelers, including those available under any policy of
insurance which may have been issued to Southern Insulation.

Please address any further correspondence relative to this matter to my attention. If you should
have any questions, comments or concerns, please do not hesitate to contact me at (443) 353-
1333.

Sincerely,




Bradley Dion
Account Executive
Strategic Resolution Group


Cc (via email):

Mr. Jerry Begley
Travelers
GBEGLEY@travelers.com
    6:19-cv-02980-HMH          Date Filed 12/27/19       Entry Number 13-2        Page 3 of 3

Page 3




                                          Attachment A

Nell Ashworth, individually and as Personal Representative of the Estate of Robert J. Ashworth
v. Fisher Controls International, LLC, et al., (including Southern Insulation, Inc.); Court of
Common Pleas, Fourteenth Judicial Circuit, Hampton County, SC; C/A No.: 2019-CP-50-00325

Robert E. Aspray v. Armstrong International, Inc., et al., (including Southern Insulation, Inc.);
Court of Common Pleas, Fifth Judicial Circuit, Richland County, SC; C/A No.: 2019-CP-40-
04667

Richard L. Knight, II as Personal Representative of the Estate of Teddy L. Knight, Sr and Linda
Knight, individually, v. Eastman Chemical Company, et al., (including Southern Insulation
Company.); Court of Common Pleas, First Judicial Circuit, Orangeburg County, SC; C/A No.:
2019-CP-38-01045

James W. Smith and Frances R. Smith v. Armstrong International, Inc., et al., (including
Southern Insulation, Inc.); Court of Common Pleas, Fifth Judicial Circuit, Richland County, SC;
C/A No.: 2019-CP-40-04326
